228 F.2d 912
UNITED STATES of America, Libellant, Appellee,v.20 CASES, MORE OR LESS, EACH CONTAINING 48 PACKAGES OF AN ARTICLE LABELLED IN PART: (Pkg.) "BUITONI 20% PROTEIN SPAGHETTI NET WGT. 8 OZ." Buitoni Foods Corp. (Formerly Buitoni Products, Inc.), Appellant.
No. 11688.
United States Court of Appeals Third Circuit.
Argued December 8, 1955.
Decided January 3, 1956.

Appeal from the United States District Court for the District of Delaware; Paul Leahy, Judge.
William Poole, Wilmington, Del. (Berl, Potter & Anderson, Wilmington, Del., Parker H. Jones, Washington, D. C., on the brief), for appellant.
Leonard D. Hardy, Sp. Asst. to U. S. Atty., Washington, D. C. (Warren Olney, III, Asst. Atty. Gen., Leonard G. Hagner, U. S. Atty., Wilmington, Del., Alvin L. Gottlieb, Attorney Department of Health, Education and Welfare, Washington, D. C., H. Newton White, Asst. U. S. Atty., Wilmington, Del., on the brief), for appellee.
Stephen E. Hamilton, Jr., Wilmington, Del. (H. Thomas Austern, Hamilton Carothers, Washington, D. C., of counsel), for National Macaroni Manufacturers Ass'n, amicus curiae.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
In this libel for the misbranding of an article of food brought under 21 U.S. C.A. § 343(g) (1) the opinions of Chief Judge Leahy in the district court1 completely and correctly dispose of the case.


2
The judgment of the district court will be affirmed.



Notes:


1
 130 F.Supp. 715